           Case 2:20-cr-00195-MCE Document 44 Filed 09/10/21 Page 1 of 3


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     HANNAH R. LABAREE, #294338
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Tel: 916-498-5700/Fax: 916-498-5710
4
     Attorney for Defendant
5    BRETT ANDERSON
6
7                                 IN THE UNITED STATES DISTRICT COURT
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                   )   Case No. 2:20-cr-00195 MCE
10                                               )
                     Plaintiff,                  )   UNOPPOSED MOTION AND [PROPOSED]
11                                               )   ORDER FOR MODIFICATION OF CONDITIONS
     vs.                                         )   OF PRETRIAL RELEASE
12                                               )
     BRETT ANDERSON,                             )   Honorable Allison Claire
13                                               )
                     Defendant.                  )
14                                               )
                                                 )
15
               The defendant, BRETT ANDERSON, has been on pretrial release since November 23,
16
17   2019. CR 7, 10, 11. He has cosigned a $50,000 unsecured bond along with his wife Heather

18   Anderson. CR 11. Mr. Anderson resides with his wife and child in Rocklin, California.
19             On December 17, 2020, Mr. Anderson pled guilty to a violation of 18 U.S.C. §
20
     2252(a)(1). CR 16. He is scheduled for Judgment and Sentencing on November 18, 2021. CR 42.
21
22             I.     Unopposed Request for Modification of Home Detention Condition

23             Mr. Anderson, through his Assistant Federal Defender, Hannah R. Labaree, hereby

24   moves for his Pretrial conditions of release to be amended as to condition number 14 (home

25   detention) (CR 13). All other conditions are to remain in full force and effect.

26             Condition 14 currently imposes on Mr. Anderson a condition of home detention, to be

27   enforced by location monitoring per Condition 13. Mr. Anderson requests that special condition

28   14 be amended such that he be subject to a curfew of 9 P.M. to 7 A.M.

       Unopposed Motion for Modification
       of Terms of Pretrial Release
       Case 2:20-cr-00195-MCE Document 44 Filed 09/10/21 Page 2 of 3


             II.     Unopposed Request for Modifcation f Release to Permit Mr. Anderson to be
1
                     Present at the Birth of his Child
2
3            Mr. Anderson’s wife is expected to deliver their second baby in early October. In light of

4    the unpredictability of labor and the potential need for Mr. Anderson to be present at the hospital

5    during hours not within his curfew (which may include overnight and possibly multiple days), he

6    seeks the approval of this Court so that the Pretrial Services Officer may use his discretion to

7    temporarily lift the curfew and location monitoring conditions at the appropriate time.

8            Specifically, Mr. Anderson seeks this Court’s approval to allow Conditions 14 and 15 to

9    be lifted while he is at the hospital at the time his wife is in labor. Pretrial Services will remain in

10   telephonic contact with him and will randomly call him at the hospital to assure that he is in

11   compliance with the directives of the pretrial services officer and all pretrial conditions. If

12   granted, the Pretrial Services Officer may impose any reasonable conditions to accommodate

13   this exception to Mr. Howard’s conditions. Upon discharge from the hospital of Mr. Anderson’s

14   wife and baby, the current conditions of release will take immediate effect.

15           III.    Conclusion

16           On September 8, 2021, Mr. Anderson’s Pretrial Services Officer indicated that he is in

17   compliance with his conditions of release. Pretrial Services is not opposed to the amendment of

18   Condition 14. Based on the position of Pretrial Services, the Assistant United States Attorney

19   has no objection to the above requests.

20                                                   Respectfully submitted,

21   DATED: September 9, 2021                        HEATHER E. WILLIAMS
                                                     Federal Defender
22
23                                                   /s/ Hannah R. Labaree
                                                     HANNAH R. LABAREE
24                                                   Assistant Federal Defender
                                                     Attorney for BRETT ANDERSON
25
26
27
28
      Unopposed Motion for Modification
      of Terms of Pretrial Release
          Case 2:20-cr-00195-MCE Document 44 Filed 09/10/21 Page 3 of 3


                                                   ORDER
1
2    GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT Special
3    Condition of Release Number 14 for Brett Anderson, placing him on home detention, be
4    amended to impose a curfew from 9:00 PM to 7:00 AM. All other conditions of pretrial
5    release shall remain in force, including the enforcement of the curfew by ankle monitor
6    (Condition 13).
7    IT IS FURTHER ORDERED THAT
8    1.       The conditions of release are hereby amended so that the Pretrial Services officer may
9             allow Mr. Anderson to attend the birth of his child.
10   2.       The Pretrial Services officer has the discretion to impose any reasonable conditions for
11            the time period of Mr. Anderson’s attendance of the birth of his child
12   3.       Once Mr. Anderson’s wife and baby are discharged from the hospital all previously
13            imposed conditions shall remain in effect.
14
     DATED: September 9, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Unopposed Motion for Modification
      of Terms of Pretrial Release
